UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantR Filed by a Party other than the Registrant£ Check the appropriate box: RPreliminary Proxy Statement £Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) £Definitive Proxy Statement £Definitive Additional Materials £Soliciting Material Pursuant to § 240.14a-12 VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) R No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April[], 2013 To the Shareholders of Valeant Pharmaceuticals International, Inc: You are cordially invited to attend Valeant Pharmaceuticals International, Inc.’s 2013 Annual Meeting of Shareholders to be held at 9:00a.m., local time, on Tuesday, May21, 2013 at 2150 Saint Elzear Blvd. West, Laval, Quebec, Canada H7L 4A8. At the meeting, we will vote on the proposals set forth in the Notice of Annual Meeting and the accompanying management proxy circular and proxy statement (the “Proxy Statement”), as well as address any other business matters that may properly come before the meeting. Enclosed with this invitation are the Notice of Annual Meeting of Shareholders, the Proxy Statement, a Proxy Card and the Company’s Annual Report for the year ended December31, 2012. Your vote at this meeting is important. Whether or not you plan to attend the meeting, I hope you will vote as soon as possible. You will find voting instructions in the Proxy Statement and on the Proxy Card. Sincerely, /s/ J. Michael Pearson J. Michael Pearson Chief Executive Officer and Chairman of the Board VALEANT PHARMACEUTICALS INTERNATIONAL, INC. 2150 Saint Elzear Blvd. West Laval, Quebec H7L 4A8 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS MAY 21, 2013 To the Shareholders of Valeant Pharmaceuticals International, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Annual Meeting” or the “Meeting”) of Valeant Pharmaceuticals International, Inc., a Canadian corporation (the “Company” or “our”), will be held at 2150 Saint Elzear Blvd. West, Laval, Quebec, Canada H7L 4A8, on Tuesday, May21, 2013, at 9:00a.m., local time, for the following purposes: 1.To receive the audited consolidated financial statements of the Company as of and for the fiscal year ended December31, 2012 and the auditors’ report thereon, a copy of which is enclosed herewith; 2.To elect 11directors of the Company (each a “Director” and collectively, the “Directors”) to serve until the close of the 2014 Annual Meeting of Shareholders; 3.To approve, in a non-binding advisory vote, the compensation of our named executive officers as disclosed in the Compensation Discussion and Analysis section, executive compensation tables and accompanying narrative discussions contained in this Management Proxy Circular and Proxy Statement; 4.To appoint PricewaterhouseCoopers LLP (United States) as independent registered public accountant (the “auditors”) for the Company to hold office until the close of the 2014 Annual Meeting of Shareholders and to authorize the Company’s Board of Directors to fix the auditors’ remuneration; 5.To approve the continuance of the Company from the Canada Business Corporations Act to the British Columbia Business Corporations Act (the “Continuance Proposal”); and 6.To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. The record date for the Meeting is April3, 2013. Only record shareholders at the close of business on April3, 2013 will be entitled to notice of and to vote at the Annual Meeting in person or by proxy. Shareholders are invited to attend the Annual Meeting. Record shareholders who are unable to attend the Annual Meeting in person are requested to vote by mail by completing, dating and signing the enclosed form of proxy (the “Proxy Card”) and send it in the enclosed envelope to Vote Processing, c/oBroadridge, 51 Mercedes Way, Edgewood, New York 11717, United States or to the Company at the Company’s head office, which is located at 2150 Saint Elzear Blvd. West Laval, Quebec H7L 4A8, fax number 514-744-6272, or vote via the Internet, by going to www.proxyvote.com and following the instructions on the website, or vote by calling toll free 1-800-690-6903 on a touch tone phone and following the instructions provided by “Vote Voice”. You will need to refer to the Proxy Card and to your 12-digit control number provided on the Proxy Card. Non-record shareholders who receive these materials through their broker or other intermediary should follow the instructions provided by their broker or intermediary. For your vote to be effective, your Proxy Card must be received by Broadridge Financial Solutions, Inc. (“Broadridge”) not later than 11:59p.m. (Eastern Daylight Time) on May17, 2013, or, in the case of any adjournment of the Annual Meeting, not less than 48hours, excluding Saturdays, Sundays and holidays, prior to the time of the adjournment. The Board of Directors may, at its discretion, accept late proxies or waive the time limit for deposit of proxies, but is under no obligation to accept or reject any late proxy. If you have voted by proxy using the Proxy Card, via fax or the Internet or by phone, any subsequent vote by proxy through any of these methods will cancel any other proxy you may have previously submitted in connection with the Annual Meeting, as it is the later dated proxy that will be counted. By Order of the Board of Directors, /s/Robert R. Chai-Onn Robert R. Chai-Onn Corporate Secretary Dated:April[], 2013 TABLE OF CONTENTS MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT 1 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THEANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY21, 2013 1 QUESTIONS ABOUT VOTING 2 PROPOSALNO.1ELECTION OF DIRECTORS 7 BACKGROUND 7 NOMINATION OF DIRECTORS 7 NOMINEES FOR ELECTION TO THE BOARD 8 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 16 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 23 EXECUTIVE OFFICERS 24 OWNERSHIP OF THE COMPANY’S SECURITIES 26 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 26 OWNERSHIP OF MANAGEMENT 28 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 29 EXECUTIVE COMPENSATION AND RELATED MATTERS 29 COMPENSATION DISCUSSION AND ANALYSIS 29 COMPENSATION COMMITTEE REPORT 39 SUMMARY COMPENSATION TABLE 39 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 43 DIRECTOR COMPENSATION 47 EQUITY COMPENSATION PLAN INFORMATION 49 AUDIT COMMITTEE REPORT 55 CERTAIN TRANSACTIONS 56 PROPOSALNO.2ADVISORY VOTE ON EXECUTIVE COMPENSATION 57 PROPOSALNO.3APPOINTMENT OF AUDITORS 58 AUDITOR FEES 59 PROPOSALNO.4CONTINUANCE OF THE COMPANYUNDER THE BUSINESS CORPORATIONS ACT (BRITISH COLUMBIA) 61 OTHER 70 COMMUNICATION WITH THE BOARD OF DIRECTORS 70 ANNUAL REPORT AND ADDITIONAL INFORMATION 70 PROXY SOLICITATION 70 HOUSEHOLDING OF PROXY MATERIALS 71 MISCELLANEOUS 71 EXHIBIT A A-1 i VALEANT PHARMACEUTICALS INTERNATIONAL, INC. 2150 Saint Elzear Blvd. West Laval, Quebec H7L 4A8 MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT 2 TO BE HELD ON MAY 21, 2013 This Management Proxy Circular and Proxy Statement (“Proxy Statement”) contains information about the 2013 Annual Meeting of Shareholders of Valeant Pharmaceuticals International, Inc., a Canadian corporation (the “Company” or “Valeant”). The meeting will be held at 2150 Saint Elzear Blvd. West, Laval, Quebec, Canada H7L 4A8, on Tuesday, May21, 2013, at 9:00a.m., local time, and any adjournments or postponements thereof (the “Annual Meeting” or “Meeting”), for the purposes set forth in this Proxy Statement and in the accompanying Notice of Annual Meeting of Shareholders. In this document, the words “Valeant,” “we,” “our,” “ours” and “us” refer only to Valeant Pharmaceuticals International, Inc. and not to any other person or entity. References to “US$” or “$” are to United States dollars and references to “C$” are to Canadian dollars. Unless otherwise indicated, the statistical and financial data contained in this Proxy Statement are as of March 17, 2013. We are providing you with this Proxy Statement and related materials in connection with the solicitation of proxies by our management. This Proxy Statement and the accompanying form of proxy (the “Proxy Card”) are expected to be mailed to the shareholders of record as of April3, 2013 (the “Record Date”) commencing on or about April[12], 2013. All properly executed written proxies, and all properly completed proxies submitted by mail, facsimile or telephone or via the Internet, which are delivered pursuant to, and which appoint Mr.Pearson and Mr.Chai-Onn as proxyholders in accordance with, this solicitation will be voted at the Meeting in accordance with the directions given in the proxy, unless the proxy is revoked prior to completion of voting at the Meeting. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY21, 2013 Our Annual Report on Form10-K for the fiscal year ended December31, 2012 (the “Annual Report”) is available on the Internet at our website at www.valeant.com, through the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com or through the Securities and Exchange Commission’s (“SEC”) electronic data system called EDGAR at www.sec.gov. To request a printed copy of our Annual Report, which we will provide to you without charge, either write to Valeant Investor Relations at Valeant Pharmaceuticals International, Inc., 2150 Saint Elzear Blvd. West, Laval, Quebec H7L 4A8, Canada, or send an email to Valeant Investor Relations at ir@valeant.com. This Proxy Statement and the accompanying Annual Report are available at: www.proxyvote.com. This Proxy Statement contains information regarding, among other things: · The date, time and location of the Meeting; · A list of the proposals being submitted to the shareholders for approval;and · Information concerning voting, either in person or by proxy. Whether or not you plan to attend the Annual Meeting, please promptly provide your voting instructions. Your promptness in voting will assist in the expeditious and orderly processing of the proxies and in ensuring that a quorum is present. If you vote your proxy, you may nevertheless attend the Annual Meeting and vote your shares in person if you wish. Please note, however, that if your shares are held of record by a broker or other nominee and you wish to vote in person at the Meeting, you must follow the instructions provided to you by your broker or such other nominee. If you want to revoke your instructions at a later time prior to the vote for any reason, you may do so in the manner described in this Proxy Statement. 1 QUESTIONS ABOUT VOTING What decisions will the shareholders be making at the Meeting? You will be asked to vote on each of the following proposals: · the election of 11Directors to serve until the close of the 2014 Annual Meeting of Shareholders (“Proposal No.1”); · the approval, in a non-binding advisory vote, of the compensation of our Named Executive Officers (as defined below) as disclosed in the Compensation Discussion and Analysis (“CD&A”) section, executive compensation tables and accompanying narrative discussions contained in this Proxy Statement (“Proposal No.2”); · the appointment of PricewaterhouseCoopers LLP (United States) (“PwC U.S.”) as the auditors for the Company to hold office until the close of the 2014 Annual Meeting of Shareholders and the authorization of the Company’s Board of Directors (the “Board”) to fix the auditors’ remuneration (“Proposal No.3”); · the continuance of the Company from the Canada Business Corporations Act (the “CBCA”) to the British Columbia Business Corporations Act (the “BCBCA”) (“Proposal No. 4”). The Board recommends that you vote FOR: (i)the election of the 11Director nominees proposed by the Board in this Proxy Statement; (ii)the approval, in a non-binding advisory vote, of the compensation of the Named Executive Officers as described in the CD&A section, executive compensation tables and accompanying narrative discussion contained in this Proxy Statement; (iii)the appointment of PwC U.S. as our auditors and the authorization of the Board to fix the auditors’ remuneration; and (iv) the continuance of the Company from the CBCA to the BCBCA. In addition, you may be asked to vote in respect of any other matters that may properly be brought before the Meeting. As of the date of this Proxy Statement, the Board is not aware of any such other matters. A simple majority of votes cast at the Meeting, whether in person, by proxy or otherwise, in favor of any of Proposal No. 1 through Proposal No. 3 will constitute approval of any such proposal submitted to a vote. At least 66 ⅔% of votes cast at the Meeting, whether in person, by proxy or otherwise, in favor of Proposal No. 4 will constitute approval of such proposal. What impact does a Withhold or Abstain vote have? · ProposalNo.1:With respect to each nominee, you may either vote “For” the election of such nominee or “Withhold” your vote with respect to the election of such nominee. If you vote “For” the election of a nominee, your common shares, no par value, of the Company (“Common Shares”) will be voted accordingly. If you select “Withhold” with respect to the election of a nominee, your vote will not be counted as a vote cast for the purposes of electing such nominee but will be considered in the application of the majority vote policy described below in “ProposalNo.1 Election of Directors” under “Background”. · ProposalNo.2:ProposalNo.2 is a non-binding advisory vote. You may select “For”, “Against” or “Abstain” with respect to such proposal. Abstentions will have no effect and will not be counted as votes cast on ProposalNo.2. · ProposalNo.3:With respect to the appointment of the proposed auditors, you may either vote “For” such appointment or “Withhold” your vote with respect to such appointment. If you vote “For” the appointment of the proposed auditors, your Common Shares will be voted accordingly. If you select “Withhold” with respect to the appointment of the proposed auditors, your vote will not be counted as a vote cast for the purposes of appointing the proposed auditors. · Proposal No. 4:With respect to the continuance of the Company from the CBCA to the BCBCA, you may select “For”, “Against” or “Abstain” with respect to such proposal. Abstentions will have no effect and will not be counted as votes cast on Proposal No. 4. What constitutes a quorum for the Annual Meeting? Two persons, each being a holder of Common Shares issued and outstanding and entitled to vote at the Annual Meeting, present either in person or by proxy, and together holding or representing shares having not less than 25% of the 2 outstanding votes entitled to be cast at the Meeting will constitute a quorum for the transaction of business at the Annual Meeting. Votes withheld, abstentions and broker non-votes will be counted for purposes of determining the presence of a quorum. Who is entitled to vote? Each shareholder is entitled to one vote for each Common Share registered in his or her name as of the close of business on April3, 2013, the record date for the purpose of determining holders of Common Shares entitled to receive notice of and to vote at the Meeting. As of April3, 2013, [] Common Shares were issued and outstanding and entitled to be voted at the Meeting. How do I vote? The voting process is different depending on whether you are a record (registered) or non-record shareholder: · You are a record shareholder if your name appears on your share certificate. · You are a non-record shareholder if your shares are held on your behalf by a bank, trust company, securities broker, trustee or other intermediary. This means the shares are registered in your intermediary’s name, and you are the beneficial owner. Most shareholders are non-record shareholders. Non-record shareholders If you are a non-record shareholder, your intermediary will send you a voting instruction form or proxy form with this Proxy Statement. This form will instruct the intermediary how to vote your Common Shares at the Meeting on your behalf. You should carefully follow the instructions provided by the intermediary and contact the intermediary promptly if you need help. If you do not intend to attend the Meeting and vote in person, mark your voting instructions on the voting instruction form or proxy form, sign it, and return it as instructed by your intermediary. Your intermediary may have also provided you with the option of voting by telephone or fax or through the internet. If you wish to vote in person at the Meeting, follow the instructions provided by your intermediary. Your intermediary may have also provided you with the option of appointing yourself or someone else to attend and vote on your behalf at the Meeting through the internet. When you arrive at the Meeting, please register with the Inspector of Elections. Your intermediary must receive your voting instructions in sufficient time for your intermediary to act on them prior to the deadline for the deposit of proxies of 11:59 p.m. (Eastern Daylight Time) Friday, May17, 2013, or at least 48 hours (excluding Saturdays, Sundays and holidays) before the time of any adjournment of the Meeting. Record shareholders If you are a record shareholder, a Proxy Card is enclosed with this Proxy Statement to enable you to vote, or to appoint a proxyholder to vote on your behalf, at the Meeting. Whether or not you plan to attend the Meeting, you may vote your Common Shares by proxy by any one of the following methods: By mail:Mark, sign and date your Proxy Card and send it to Vote Processing, c/oBroadridge, 51 Mercedes Way, Edgewood, New York 11717, United States. Broadridge must receive your Proxy Card not later than 11:59p.m. (Eastern Daylight Time) on May17, 2013 in order for your vote to be counted. If the Meeting is adjourned or postponed, Broadridge must receive your Proxy Card at least 48hours, excluding Saturdays, Sundays and holidays, before the rescheduled Meeting. By telephone:Call toll free 1-800-690-6903. You will be prompted to provide your 12 digit control number printed below your pre-printed name and address on the Proxy Card. The telephone voting service is available until 11:59p.m. (Eastern Daylight Time) on May17, 2013 and you may not appoint a person as proxyholder other than the Board nominated proxies named in the Proxy Card when voting by telephone. 3 Via the Internet:Go to www.proxyvote.com and follow the instructions on the website prior to 11:59p.m. (Eastern Daylight Time) on May17, 2013. We provide Internet proxy voting to allow you to vote your Common Shares online, with procedures designed to ensure the authenticity and correctness of your proxy vote instructions. However, please be aware that you must bear any costs associated with your Internet access, such as usage charges from Internet access providers and telephone companies. What is the effect if I do not cast my vote? If a record shareholder does not cast its vote by proxy or in any other permitted fashion, no votes will be cast on its behalf on any of the items of business at the Annual Meeting. If a non-record shareholder does not instruct its intermediary on how to vote on any of the items of business at the Annual Meeting and the intermediary does not have discretionary authority to vote the non-record shareholder’s shares on the matter, or elects not to vote in the absence of instructions from the non-record shareholder, no votes will be cast on behalf of such non-record shareholder with respect to such item (a “broker non-vote”).If you have further questions on this issue, please contact your intermediary bank or broker or Valeant Investor Relations at ir@valeant.com. How do I appoint a proxyholder? Your proxyholder is the person you appoint to cast your votes on your behalf. You can choose anyone you want to be your proxyholder; it does not have to be either of the persons we have designated in the Proxy Card. Just write in the name of the person you would like to appoint in the blank space provided in the Proxy Card. Please ensure that the person you have appointed will be attending the Meeting and is aware that he or she will be voting your Common Shares. Proxyholders should speak to the Inspector of Elections upon arriving at the Meeting. If you sign the Proxy Card without naming your own proxyholder, you appoint Mr.Pearson and Mr.Chai-Onn as your proxyholders, either of whom will be authorized to vote and otherwise act for you at the Meeting, including any continuation after adjournment of the Meeting. How will my shares be voted if I give my proxy? On the Proxy Card, you can indicate how you want your proxyholder to vote your Common Shares, or you can let your proxyholder decide for you by signing and returning the Proxy Card without indicating a voting preference in one or more proposals. If you have specified on the Proxy Card how you want to vote on a particular proposal (by marking, as applicable, FOR, WITHHOLD, AGAINST or ABSTAIN), then your proxyholder must vote your Common Shares accordingly. If you have not specified how to vote on a particular proposal, then your proxyholder can vote your Common Shares as he or she sees fit. Unless you specify voting instructions, Mr.Pearson and Mr.Chai-Onn as your proxyholders will vote your Common Shares as follows: · FOR the election of the 11Director nominees proposed by the Board in this Proxy Statement to serve until the close of the 2014 Annual Meeting of Shareholders; · FOR the approval, in an non-binding advisory vote, of the compensation of the Named Executive Officers as disclosed in the CD&A section, executive compensation tables and the accompanying narrative discussions contained in this Proxy Statement; · FOR the appointment of PwC U.S. as the auditors for the Company to hold office until the close of the 2014 Annual Meeting of Shareholders and the authorization of the Board to fix the auditors’ remuneration; and · FOR the continuance of the Company from the CBCA to the BCBCA. If I change my mind, can I revoke my proxy once I have given it? If you are a non-registered Shareholder, you can revoke your prior voting instructions by providing new instructions on a voting instruction form or proxy form with a later date, or at a later time in the case of voting by telephone or through the internet, provided that your new instructions are received by your intermediary in sufficient time for your intermediary to act on them before 11:59 p.m. (Eastern Daylight Time) on May17, 2013, or at least 48 hours (excluding Saturdays, Sundays 4 and holidays) before the time of any adjournment of the Meeting. Otherwise, contact your Intermediary if you want to revoke your proxy or change your voting instructions, or if you change your mind and want to vote in person. Any new voting instructions given to intermediaries in connection with the revocation with proxies must be received in sufficient time to allow intermediaries to act on such instructions prior to the deadline for the deposit of proxies of 11:59 p.m. (Eastern Daylight Time) Friday, May 17, 2013, or at least 48 hours (excluding Saturdays, Sundays and holidays) prior to the time of any adjournment of any meeting. If you are a record shareholder, you may revoke any proxy that you have given until the time of the Meeting by voting again by telephone or over the Internet as instructed above, by signing and dating a new Proxy Card and submitting it as instructed above, by giving written notice of such revocation to the Corporate Secretary of the Company at our address, by revoking it in person at the Annual Meeting, or by voting by ballot at the Annual Meeting. If you choose to submit a proxy multiple times whether by telephone, over the Internet or by mail, or a combination thereof, only your latest vote, not revoked and received prior to 11:59 p.m. (Eastern Daylight Time) on Friday, May 17, 2013, will be counted. A record shareholder participating in person, in a vote by ballot at the Meeting, will automatically revoke any proxy previously given by that shareholder regarding business considered by that vote. However, attendance at the Annual Meeting by a registered shareholder who has voted by proxy does not alone revoke such proxy. What if amendments are made to these proposals or if other matters are brought before the Meeting? The Proxy Card also gives discretionary authority to proxyholders to vote as the proxyholders see fit with respect to amendments or variations to proposals identified in the Notice of Meeting or other matters that may come before the Meeting whether or not the amendment, variation or other matter that comes before the Meeting is or is not routine and whether or not the amendment, variation or other matter that comes before the Meeting is contested. As of the date of this Proxy Statement, the Board is not aware of any such amendments, variations or other matters to come before the Meeting. However, if any such changes that are not currently known to the Board should properly come before the Meeting, the Common Shares represented by your proxyholders will be voted in accordance with the best judgment of the proxyholders. Who is soliciting my proxy? Management of the Company is soliciting your proxy for use at the Meeting. All associated costs of solicitation will be borne by the Company. It is expected that the solicitation will be primarily by mail, but proxies may also be solicited personally, by advertisement or by telephone, by Directors, officers or employees of the Company without special compensation or by the Company’s proxy solicitor, D.F. King Co., Inc. (“D.F. King”) for a fee not to exceed $7,500 plus reimbursement of reasonable out-of-pocket expenses. The cost of soliciting will be borne by the Company. The Company may, at its own expense, pay those entities holding Common Shares in the names of their beneficial owners for their reasonable expenses in forwarding solicitation materials to their beneficial owners. We anticipate that copies of this Proxy Statement and the accompanying Proxy Card will be distributed to shareholders on or about April[12], 2013. How can I contact the independent Directors, the Lead Director and/or the Chairman of the Board? You may contact the independent Directors, the Lead Director and/or the Chairman of the Board with the assistance of the Company’s Investor Relations Department. Shareholders or other interested persons can send a letter, email or fax to: Valeant Pharmaceuticals International, Inc. Investor Relations 2150 Saint Elzear Blvd. West Laval, Quebec H7L 4A8 Canada Phone:514-744-6792 Fax:514-744-6272 Email:ir@valeant.com Whom should I contact if I have questions concerning the Proxy Statement or the Proxy Card? If you have questions concerning the information contained in this Proxy Statement or require assistance in completing the Proxy Card, you may contact Valeant Investor Relations as provided above. 5 How can I contact the transfer agent? You may contact the transfer agent by mail or by telephone (within Canada and the United States): Canadian Stock Transfer Company P.O. Box 700 Station B Montreal, QC H3B 3K3 Canada Tel: (for all security transfer inquiries): 1-800-387-0825 or 416-682-3860 Fax: 888-249-6189 6 PROPOSALNO.1 ELECTION OF DIRECTORS BACKGROUND The number of Director nominees standing for election at the Meeting is 11. Under the Company’s by-laws, Directors are elected annually. Directors elected at the Meeting will hold office until the close of the 2014 Annual Meeting of Shareholders of the Company or until their successors are duly elected or appointed. In an uncontested election, any nominee who receives a greater number of votes “withheld” from his or her election than votes “for” such election is required to tender his or her resignation promptly following the vote. The Nominating and Corporate Governance Committee is then required to make a recommendation to the Board as to whether it should accept such resignation. Thereafter, the Board must decide whether to accept such resignation, and it must promptly disclose its decision via press release. Full details of this policy are set forth in our Corporate Governance Guidelines, available on our website at www.valeant.com (under the tab “About Valeant” and under the subtab “Corporate Governance”). All 11 Director nominees are incumbent Directors and each has established his or her eligibility and willingness to serve on the Board. Set forth below are the names of the Director nominees together with details about their backgrounds and experience. Also indicated is the number of the Company’s securities beneficially owned, controlled or directed, directly or indirectly, by each of the Director nominees as of March 17, 2013. You will find a record of attendance for each Director nominee at meetings of the Board and Board committees on which such Director nominee served from January1, 2012 to March 17, 2013. Nine of the 11Director nominees are independent within the meaning of all applicable securities regulatory and stock exchange requirements in Canada and the U.S.In addition, in accordance with the applicable stock exchange requirements and Board committee charters, all members of the Audit and Risk Committee, the Talent and Compensation Committee and the Nominating and Corporate Governance Committee are independent. Unless otherwise instructed, the designated proxyholders intend to vote FOR the election of the 11 Director nominees proposed by the Board in this Proxy Statement. If, for any reason, at the time of the Meeting any of these Director nominees are unable or unwilling to serve and unless otherwise specified in the signed Proxy Card, it is intended that the designated proxyholders will vote in their discretion for a substitute nominee or nominees. NOMINATION OF DIRECTORS The Nominating and Corporate Governance Committee is responsible for identifying individuals qualified to become Directors and recommending such individuals to the Board for nomination for election by the Company’s shareholders. In making recommendations to the Board for new nominees for election or appointment, the Nominating and Corporate Governance Committee considers the selection criteria approved by the Board from time to time, including the competencies and skills that the Board considers to be necessary for the Board to possess, as a whole, and for each Director to possess. The Nominating and Corporate Governance Committee will also consider recommendations for Director nominees submitted by the Company’s shareholders. Shareholders who desire to have the Nominating and Corporate Governance Committee consider their recommendations for nominees for Director should submit their submission in writing to the Nominating and Corporate Governance Committee, attention: Chairperson. In order for a shareholder’s Director nominee to be included in the management proxy circular and proxy statement as a nominee for an Annual Meeting of Shareholders, such shareholder’s nomination must satisfy the criteria and procedures prescribed under the Canada Business Corporations Act. For additional information regarding the deadlines for submitting such recommendations for the 2014 Annual Meeting of Shareholders, please see the discussion below under “Shareholder Proposals and Director Nominations for the 2014 Annual Meeting of Shareholders.” Recommendations made by shareholders in such manner will undergo the same evaluation as other Board recommended nominees. For more detailed information on this evaluation process, please refer to the charter of the Nominating and Corporate Governance Committee (the “Nominating and Corporate Governance Committee Charter”) which is available on the Company’s website at www.valeant.com (under the tab “About Valeant” and under the subtab “Corporate Governance”). 7 The Nominating and Corporate Governance Committee endeavors to recommend to the Board individuals possessing certain qualities such that the resulting Board will be comprised of a diverse membership. The Company does not have a Director retirement policy, however the Nominating and Corporate Governance Committee considers the results of its Director assessment process in determining the nominees to be put forward on a regular basis. In addition, the Nominating and Corporate Governance Committee views diversity in a broad context and may consider a variety of factors. While the Board does not have a formal diversity policy, the Nominating and Corporate Governance Committee believes that it achieves an appropriate level of diversity by recommending individuals possessing a wide range of attributes, competencies, characteristics and experiences, including the following: Pharmaceutical Industry Expertise:The Board values Directors with experience in the life science and pharmaceutical industry who can draw on their functional expertise and industry relationships to assist the Board and management in executing the Company’s strategy. International Business Experience:To complement the Company’s multinational and cross-border operations, the Board seeks to have Directors with a global business perspective who can assist the Board and management in successfully navigating the business, political, legal and regulatory environments in the countries in which the Company conducts, or seeks to conduct, its business. Financial Literacy:The Board believes that it is important for its Directors to possess significant financial reporting, compliance and accounting expertise. Among other functions, the Board and the Audit and Risk Committee have oversight responsibility with respect to the quality and integrity of the Company’s financial statements, the internal and external audit functions, and internal and disclosure controls. It is therefore important that Directors are financially knowledgeable. Corporate Governance Experience:The Board is responsible for the stewardship of the Company and supervising its management, business and affairs, in addition to being responsible for adopting and monitoring the Company’s corporate governance guidelines and policies. In order to carry out these responsibilities, it is important that the Board be comprised of individuals who understand corporate governance issues, the various constituencies interested in such issues, and have a proven track record of sound business judgment, integrity and high ethical standards. Many of the Company’s Director nominees have experience serving on public company boards in multiple jurisdictions, including the United States and Canada. Executive Leadership:The Board believes that it is important for its Directors to possess strong management experience at senior corporate levels. It is important that the Board be comprised of individuals who have held senior management positions with companies or business entities who have experience with mergers, acquisitions and strategic business transactions and who have a strong background in implementing, managing and overseeing strategic planning and business development initiatives. A number of the Company’s Director nominees possess extensive leadership experience and have held a number of senior management and leadership positions with global organizations. NOMINEES FOR ELECTION TO THE BOARD Each of the persons listed below is an incumbent Director and has been nominated by the Board for re-election. If elected, an individual will hold office until the close of the 2014 Annual Meeting of Shareholders or until his or her successor is duly elected or appointed, or until such Director’s earlier resignation or removal. The following narrative provides details about each of the nominees’ background and experience and summarizes the specific attributes, competencies and characteristics, that led to the Nominating and Corporate Governance Committee’s and the Board’s determination to nominate such individual as a Director for election by the shareholders at the Meeting. In addition, the narrative lists the number of meetings of the Board or applicable committee each nominee attended between January1, 2012 and March 17, 2013 and lists the directorships of public companies held by the nominees during the past five years other than the Company. The narrative also sets out the number of securities of the Company each nominee beneficially owned, controlled or directed, directly or indirectly, as of March 17, 2013. The number of options, as set out below, indicates options previously awarded to Directors under our stock option plans. Commenced in 2005, non-management Directors began receiving deferred share units (“DSUs”), rather than options. Commenced on May17, 2011, non-management Directors began receiving restricted stock units (“RSUs”) rather than DSUs. Information for each nominee as to securities beneficially owned, controlled or directed, directly or indirectly, is not within our knowledge and therefore has been provided by each nominee. 8 Mr.Farmer has been serving on the Board of the Company since August 2011. Since 2003, Mr.Farmer has been the Managing Director of Mosaic Capital Partners, a Toronto-based holding company with interests in several private companies in Canada and the United States. Mr.Farmer is also Director Emeritus of McKinsey & Company (“McKinsey”) where he spent 25years in the Toronto and New York offices prior to his retirement in 2003. At McKinsey, he worked with leading global corporations in a variety of industries on strategy and organization challenges and held a number of leadership positions, including serving as a Managing Partner of the Canadian practice from 1991 to 1997 and co-leading its Global eBusiness practice. He served on McKinsey’s Shareholder Council (board of directors). Mr.Farmer is a director on several private company boards including Integran Technologies and PowerMetal Technologies. He has also been a director of the Bank of Montreal since 2003 where he serves on the audit, nominating and governance, and human resources committees. He also serves on the Advisory Council of the Schulich School of Business. He is a former director of Afexa Life Sciences Inc. Director Qualifications: The Board has determined that Mr.Farmer’s proven leadership abilities and extensive experience working with companies and his corporate board service in the areas of strategy, human resources, finance and accounting, mergers and acquisitions and corporate responsibility in both current and previous positions qualify him to serve as a member of the Board and the committees on which he sits. Mr. Ronald H. Farmer Ontario, Canada Age 62 Independent 6,000 Shares Beneficially Owned 14,095 RSUs No Options No DSUs Committee Membership and Meeting Attendance: Board— 17/17; Operations Committee— 2/2; Nominating and Corporate Governance Committee — 4/4; Talent and Compensation Committee — 15/15. 9 Mr.Ingram has been serving on the Board of the Company since September 2010, was the Lead Director from September 2010 to December 2010, was the Chairman of the Board from December 2010 to March 2011 and is now our Lead Director. Since January 2007, Mr.Ingram has been a general partner at Hatteras Venture Partners, a venture capital firm with a focus on biopharmaceuticals, medical devices, diagnostics and related opportunities in human medicine. Since January 2010, he has served as a special advisor to the Chief Executive Officer (“CEO”) of GlaxoSmithKline (“GSK”). He served as Vice Chairman Pharmaceuticals of GSK from 2002 through 2009 and Chief Operating Officer and President of Pharmaceutical Operations, CEO of Glaxo Wellcome plc from October 1997 to December 2000 and chairman of the board of Glaxo Wellcome Inc., Glaxo Wellcome plc’s U.S. subsidiary, from January 1999 to December 2000. Mr.Ingram was President and CEO of Glaxo Wellcome Inc. from October 1997 to January 1999. Mr.Ingram is also a member of the Board of Advisors for the H. Lee Moffitt Cancer Center and Research Triangle Institute, as well as Chairman of the Board, Research Triangle Foundation of North Carolina and Glaxo North Carolina Foundation. Mr.Ingram currently serves on the boards of Edwards Life Sciences Corporation (member of compensation committee); CREE, Inc. (lead director, member of compensation committee and governance and nominations committee); and Elan Corporation, plc (chairman of the board). He is a former director of Allergan Inc., Misys plc, Nortel Networks Corporation (“Nortel”), Wachovia Corporation, OSI Pharmaceuticals, Inc., Lowe’s Companies, Pharmaceuticals Product Development Inc, and Valeant Pharmaceuticals International (“VPI”), which was merged into the Company, then known as Biovail Corporation, in September 2010 (the “Merger”) at which time the Company changed its name to Valeant Pharmaceuticals International, Inc. Director Qualifications: Mr.Ingram has a deep understanding of the pharmaceutical industry and healthcare related issues through his long career with GSK and its affiliates. His service on the board of directors of a variety of large public companies gives him a broad understanding of the role of the board of directors. The Board has determined that Mr.Ingram is qualified to be a member of the Board and his experiences position him well to serve as our Lead Director. Mr. Robert A. Ingram North Carolina, USA Age 70 Independent No Shares Beneficially Owned 187,172 RSUs No Options 2,600 DSUs Committee Membership and Meeting Attendance: Board— 15/17; Nominating and Corporate Governance Committee— 4/5; Talent and Compensation Committee — 14/15. 10 Mr.Melas-Kyriazi has been serving on the Board of the Company since September 2010. He has been the Chief Financial Officer of Levitronix Technologies LLC, a worldwide leader in magnetically levitated bearingless motor technology, since 2011, and served as the Chief Financial Officer of its affiliate, Levitronix LLC since 2006. He was the Chief Financial Officer of Thermo Electron Corporation from January 1999 through October 2004. Mr.Melas-Kyriazi was a Vice President of Thermo Electron Corporation during 1998, in charge of corporate strategy; he served as the CEO of Thermo Spectra Corporation, a publicly-traded majority-owned subsidiary of Thermo Electron, from 1994 to 1998, and was Treasurer of Thermo Electron Corporation and all of its publicly traded subsidiaries from 1988 to 1994. Mr.Melas-Kyriazi is a former director of VPI, Helicos BioSciences Corporation, Cyberkinetics Neurotechnology Systems, Inc. and Glenrose Instruments Inc. Director Qualifications: The Board has determined that Mr.Melas-Kyriazi demonstrated leadership capability and garnered extensive expertise involving complex financial matters in senior finance positions at various companies. His extensive knowledge of complex financial and operational issues qualifies him to be a member of the Board and the committees on which he sits. Mr. Theo Melas-Kyriazi Massachusetts, USA Age 53 Independent 35,678Shares Beneficially Owned 180,666 RSUs No Options 1,833 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Audit and Risk Committee— 21/21; Finance and Transactions Committee— 22/22; Operations Committee — 2/2. Mr.Morfit has been serving on the Board of the Company since September 2010. He is currently a partner and a member of the Management Committee of ValueAct Capital, a privately owned investment firm. Prior to joining ValueAct Capital in January 2001, Mr.Morfit worked in equity research for Credit Suisse First Boston for more than two years, where he supported the senior healthcare services analyst, covering fifteen companies in the managed care and physician services industries. He is also a CFA charterholder. Mr.Morfit currently serves on the board of C.R. Bard, Inc. He is a former director of VPI, Afexa Life Sciences Inc., Immucor, Inc., Advanced Medical Optics, Inc., MSD Performance, Inc. and Solexa, Inc. Director Qualifications: The Board has determined that Mr.Morfit’s demonstrated leadership while serving as the chairperson of the Compensation Committee of VPI, where he was responsible for the establishment of innovative compensation policies, as well as his years of experience as a seasoned investor involved in the turnarounds of companies qualify him to be a member of the Board and the committees on which he sits. Mr. G. Mason Morfit California, USA Age 37 Independent 17,564,234Shares Beneficially Owned 76,174 RSUs No Options 1,319 DSUs Committee Membership and Meeting Attendance: Board— 16/17; Finance and Transactions Committee— 21/22; Operations Committee— 2/2; Talent and Compensation Committee — 14/15. 11 Dr.Paul has been serving on the Board of the Company since June 2002. He currently serves as President of The Louis Berkman Investment Company, a private investment company, and as a managing principal of Laurel Crown Partners, LLC (“Laurel Crown”).In 2001, Dr.Paul became a founding principal of Laurel Crown, a leveraged buyout and principal investment company based in Los Angeles, California that is associated with The Louis Berkman Company. Prior to his work at Laurel Crown and its predecessor, Dr.Paul was a Managing Director at Donaldson, Lufkin, Jenrette, Inc. (“DLJ”), a New York-based securities and brokerage firm and then at Credit Suisse First Boston, after its purchase of DLJ. At DLJ, Dr.Paul was responsible for building and overseeing much of the firm’s efforts in the life sciences sector. Dr.Paul sits on the boards of Ampco-Pittsburgh Corporation, Harvard Medical School and the American Red Cross (vice chairman of finance and member of its compensation committee and executive committee). In addition, he serves as a board member for the Pittsburgh Steelers and certain of Laurel Crown’s portfolio companies including Global Fitness Holdings, P&P Realty, Dixie Electric and Harley Marine Services Inc. Director Qualifications: The Board has determined that Dr.Paul’s extensive background in executing sophisticated business transactions and the design of unique financial products for capital raising, demonstrated experience in corporate governance, significant business experience across a variety of industries in Europe, China and Southeast Asia, and demonstrated leadership skills in his previous positions qualify him to serve as a member of the Board and the committees on which he sits. Dr.Laurence E. Paul California, USA Age 48 Independent 48,000Shares Beneficially Owned 12,459 RSUs No Options 51,542 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Finance and Transactions Committee— 21/22; Nominating and Corporate Governance Committee — 4/4; Operations Committee — 2/2; Talent and Compensation Committee— 5/5. Mr. Pearson has been the CEO of the Company and serving on the Board since September 2010 and the Chairman of the Board since March 2011. From February 2008 to September 2010, he was the chairman of the board and CEO of VPI before the Merger. Prior to that, Mr.Pearson served on McKinsey’s board of directors until he left to join VPI. He joined McKinsey in 1984, and over a 23-year career, he worked with leading CEOs and was an integral driver of major turnarounds, acquisitions, and corporate strategy. Within McKinsey, Mr.Pearson held various positions, including head of its global pharmaceutical practice and head of its mid-Atlantic region. Director Qualifications: The Board has determined that Mr.Pearson’s many years of experience working with the pharmaceutical industry, proven track record in evaluating many aspects of pharmaceutical businesses, knowledge of the complex issues facing global companies and an understanding of what makes businesses work effectively and efficiently qualify Mr.Pearson to be a member of the Board. In addition, his knowledge of the industry and business, combined with his drive for innovation and excellence, position him well to serve as the Chairman of the Board. Mr. J. Michael Pearson New Jersey, USA Age 53 1,945,995Shares Beneficially Owned 1,392,260 RSUs 2,131,990 PSUs 4,933,128 Options No DSUs Meeting Attendance: Board— 15/15. 12 Mr.Power has been serving on the Board of the Company since August 2008. Mr.Power was a faculty member at The Wharton School of Business, University of Pennsylvania, where he taught multinational marketing from 2009 to 2011.Mr.Power has over 25years’ experience working in the pharmaceutical and biotechnology industry through a number of leadership positions with Wyeth beginning in 1985 through 2007, including Director— New Product Development, Managing Director— U.K./Ireland, Vice President— Global Marketing, President— Europe, Middle East, Africa, President— International and Executive Vice President—Global Business Operations. Mr.Power also has completed the Director Professionalism course offered by the National Association of Corporate Directors. Director Qualifications: The Board has determined that Mr.Power’s extensive experience in the pharmaceutical industry and international business is a valuable contribution to the Board. In addition, his experience in management, strategic planning, business development, product marketing, merging and streamlining of organizations and his demonstrated leadership in a multi-billion dollar business qualify Mr.Power as a member of the Board and the committees on which he sits. Mr. Robert N. Power Pennsylvania, USA Age 56 Independent No Shares Beneficially Owned 12,459 RSUs No Options 31,202 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Nominating and Corporate Governance Committee— 9/9; Operations Committee— 2/2; Talent and Compensation Committee— 15/15. Ms. Provencio has been serving on the Board of the Company since September 2010. She has been president and owner of Provencio Advisory Services, Inc., a healthcare financial and operational consulting firm, since October 2003. From May 2002 to September 2003, she was Partner-in-Charge of the Healthcare Industry for the Pacific Southwest for KPMG LLP. From 1979 to May 2002, she was with Arthur Andersen, and was Partner-in-Charge of Arthur Andersen’s Pharmaceutical, Biomedical and Healthcare Practice for the Pacific Southwest from November 1995 to May 2002. Ms.Provencio is currently a member of the Board of Regents of Loyola Marymount University and on the board of Beazer Homes (chair of audit committee and member of compensation committee). In addition, Ms.Provencio is a former director of VPI, International Aluminum Corporation and Signalife, Inc. Director Qualifications: The Board has determined that Ms.Provencio’s many years of sophisticated financial and industry specific experience at Provencio Advisory Services, Inc., KPMG LLP and Arthur Andersen, her service on the board and finance and audit committee of VPI, her wealth of knowledge in dealing with financial and accounting matters and the depth and breadth of her exposure to complex financial issues qualify her to be a member of the Board and the committees on which she sits. Ms. Norma A. Provencio California, USA Age 55 Independent 59,134Shares Beneficially Owned 119,078 RSUs No Options 2,517 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Audit and Risk Committee— 21/21; Operations Committee — 2/2; Special Independent Committee— 6/6. 13 Mr. Schiller has been the Chief Financial Officer (“CFO”) of the Company since December 2011 and has been serving on the Board of the Company since September 2012.Mr. Schiller joined the Company following a 24-year career at Goldman Sachs, a global investment banking firm.From 2009 to 2010, Mr. Schiller was the chief operating officer for the Investment Banking Division of Goldman Sachs, responsible for the management and strategy of the business.From 2003 to 2009, he was responsible for the global healthcare, consumer products, retail, industrial and natural resource businesses in the Investment Banking Division of Goldman Sachs.During his 24 years at Goldman Sachs, he advised large multinational companies on strategic transactions, financings, restructuring and leveraged buyouts. Director Qualifications: The Board has determined that Mr.Schiller’s many years of experience working with multinational companies on strategic transactions, his comprehensive knowledge of complex financial matters, global capital markets experience and knowledge of the complex issues facing global companies, as well as his demonstrated leadership in senior management positions qualify him as a member of the Board. Mr. Howard B. Schiller New Jersey, USA Age 50 111,589Shares Beneficially Owned 82,434 RSUs 90,000 PSUs 200,000 Options No DSUs Meeting Attendance: Board— 5/5. Mr.Segal has been serving on the Board of the Company since December 2007. Since February 2010, Mr.Segal has been a General Partner at Persistence Capital Partners, a healthcare focused private equity fund. From 1998 to 2008, he served as President and CEO of Caprion Pharmaceuticals which became Thallion Pharmaceuticals, Inc. in 2007, where he still serves as chairman of the board. He was previously a management consultant with McKinsey and President and CEO of Advanced Bioconcept Ltd. Mr.Segal currently serves on the board of Thallion Pharmaceuticals, Inc. and GBC American Growth Fund, Inc. and on the Advisory Council of the School of Science at Brandeis University. Director Qualifications: The Board has determined that Mr.Segal’s experience while serving as CEOs of life science and pharmaceutical companies and healthcare focused private equity funds, and his expertise in corporate governance qualify him as a member of the Board and the committees on which he sits. Mr. Lloyd M. Segal Québec, Canada Age 49 Independent 4,485Shares Beneficially Owned 13,364 RSUs No Options 36,270 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Finance and Transactions Committee — 7/8; Nominating and Corporate Governance Committee— 9/9. 14 Ms. Stevenson has been serving on the Board of the Company since September 2010. Ms.Stevenson is a Corporate Director who serves on a variety of corporate and not-for-profit boards. She was formerly a senior executive of Nortel from 1995-2007 and has over 20years of experience as a senior financial executive in Canada and the United States. Ms. Stevenson was responsible for all treasury activity at Nortel, including global treasury operations, corporate and structured finance, credit, and risk management. Prior to joining Nortel, Ms.Stevenson held various progressively senior finance roles at J.P.Morgan& Company, Inc. She was with J.P.Morgan from 1984 to 1995. Ms.Stevenson is currently a member of the board of directors of CAE Inc. (member of audit committee), Open Text Corporation (member of audit committee) and the Canadian Imperial Bank of Commerce (member of risk management committee). She formerly was a director of Afexa Life Sciences, Inc. and OSI Pharmaceuticals Inc. Ms.Stevenson is also a past Chair and Governor of The Bishop Strachan School and a Vice Chair and Governor of the University of Guelph. She has received her ICD.D, the professional designation for directors in Canada. Director Qualifications: The Board has determined that Ms.Stevenson is qualified to serve on the Board and the committees on which she sits because of her comprehensive knowledge of complex financial matters, global treasury and capital markets experience, as well as her demonstrated leadership in senior management positions of various companies. Ms. Katharine B. Stevenson Ontario, Canada Age 50 Independent 6,000Shares Beneficially Owned 12,459 RSUs No Options 3,225 DSUs Committee Membership and Meeting Attendance: Board— 17/17; Audit and Risk Committee— 21/21; Finance and Transactions Committee — 22/22; Nominating and Corporate Governance Committee — 5/5. 15 None of the Directors or Director nominees were selected pursuant to any arrangement or understanding. None of the Directors or Director nominees are related by blood, marriage or adoption to one another or to any Named Executive Officer of the Company. Cease Trade Orders From May 2004 until on or about June21, 2005 and from April10, 2006 until on or about June9, 2006, Mr.Ingram was subject to management cease-trade orders with respect to Nortel issued by certain Canadian provincial securities regulators because Mr.Ingram was a director of Nortel. These cease-trade orders were issued in connection with the delay in filing certain financial statements by Nortel and Nortel Networks Limited and were lifted following the filing of these financial statements. STATEMENT OF CORPORATE GOVERNANCE PRACTICES The Board is committed to sound and effective corporate governance practices with the goal of ensuring the Company’s financial strength and overall business success. Our governance practices are periodically assessed against those practices suggested by recognized governance authorities and are designed to maintain alignment with shareholder interests and key governance best practices. Director Independence The Board believes that in order to be effective our Board must be able to operate independently of management. The charter of the Board (the “Board Charter”) requires that a majority of Directors be independent. The Board Charter defines an “independent director” as a Director who (i)is independent as defined for the purposes of Board composition under applicable regulatory and stock exchange requirements in the UnitedStates and Canada, and (ii)does not, as affirmatively determined by the Board, have a direct or indirect material relationship with the Company or a subsidiary of the Company (either directly or indirectly as a partner, shareholder or officer of an organization that has a relationship with the Company). A “material relationship” is defined as a relationship (whether financial, personal or otherwise), which could, in the reasonable view of the Board, interfere with the exercise of a Director’s independent judgment or could potentially influence a Director’s objectivity in meetings of the Board in a manner that would have a meaningful impact on a Director’s ability to satisfy requisite fiduciary standards. The Board Charter is attached hereto as Exhibit A and is available on our website at www.valeant.com (under the tab “About Valeant” and under the subtab “Corporate Governance”). As described in our Corporate Governance Guidelines available on our website at www.valeant.com (under the tab “About Valeant” and under the subtab “Corporate Governance”), the Nominating and Corporate Governance Committee, as well as the Board, reviews the relationships that each Director has with the Company in order to satisfy itself that these independence criteria have been met. On an annual basis, as part of our disclosure procedures, all Directors complete a questionnaire pertaining to, among other things, share ownership, family and business relationships and Director independence standards. The Board must then disclose in the Company’s annual management proxy circular and proxy statement the identity of each of the independent Directors and the basis for the Board’s determination of independence for each of the independent Directors. The Board is currently comprised of 11 members. The Board has determined that nine of our 11 current Directors (or 82%) are “independent directors” within the meaning of applicable regulatory and stock exchange requirements in Canada and the United States, as required by the Board Charter. The nine independent Directors are Mr.Ingram (Lead Director), Mr.Farmer, Mr.Melas-Kyriazi, Mr.Morfit, Dr.Paul, Mr.Power, Ms.Provencio, Mr.Segal and Ms.Stevenson. Mr.Pearson, our CEO, and Mr. Schiller, our Executive Vice President and CFO, each has a material relationship with the Company and, therefore, is not independent and is not eligible to serve on the Audit and Risk Committee, the Talent and Compensation Committee or the Nominating and Corporate Governance Committee. Mr.Pearson and Mr. Schiller currently do not serve on any of the committees of the Board. With the exception of Mr.Pearson and Mr. Schiller, who have each entered into an employment agreement with us as CEO and Executive Vice President and CFO, respectively, none of our Directors has entered into service or similar contracts with us. 16 The table below sets forth each current Director’s membership on the Board committees. Audit and Risk Committee Talent and Compensation Committee Nominatingand Corporate Governance Committee Special Independent Committee Finance and Transactions Committee Ronald H. Farmer Ö Ö Robert A. Ingram(1) Ö Theo Melas-Kyriazi Ö Ö G. Mason Morfit Ö Ö* Dr.Laurence E. Paul Ö Ö J. Michael Pearson(2) Robert N. Power Ö* Ö Norma A. Provencio Ö* Ö* Howard B. Schiller Lloyd M. Segal Ö* Katharine B. Stevenson Ö Ö Notes: * Indicates Chairperson of the Board committee Lead Director Chairman of the Board and CEO Board Leadership Structure The Board believes that the most effective Board leadership structure for the Company at the present time is for the CEO to serve as Chairman of the Board in conjunction with the appointment of a Lead Director as described below. Combining the positions of Chairman and CEO provides the Company with decisive and effective leadership. The Board believes that Mr.Pearson’s in-depth knowledge of the Company’s operations and his vision for its development make him the best qualified person to serve as both Chairman and CEO. Because the CEO is ultimately responsible for the day-to-day operation of the Company and for executing the Company’s strategy, and because the performance of the Company is an integral part of Board deliberations, the Board believes that Mr.Pearson is the Director most qualified to act as Chairman of the Board. The Board also believes that its existing corporate governance practices achieve independent oversight and management accountability. The Board Charter provides that the Chairman of the Board is not required to be an independent Director. The Board Charter provides that whenever the Chairman of the Board is not independent, the independent Directors of the Board shall appoint an independent Lead Director, who will assume the responsibilities set forth in the Company’s Position Description for the Lead Director, which is posted on the Company’s website. These responsibilities include: (i)fostering processes that allow the Board to function independently of management and encouraging open and effective communication between the Board and management of the Company; (ii)providing input to the Chairman on behalf of the independent Directors with respect to Board agendas; (iii)presiding at all meetings of the Board at which the Chairman is not present, as well as regularly scheduled executive sessions of independent Directors;(iv) in the case of a conflict of interest involving a Director, if appropriate, asking the conflicted Director to leave the room during discussion concerning such matter and, if appropriate, asking such Director to recuse him or herself from voting on the relevant matter; (v)communicating with the Chairman and the CEO regarding meetings of the independent Directors and resources and information necessary for the Board to effectively carry out its duties and responsibilities; (vi)serving as liaison between the Chairman and the independent Directors; (vii)being available to Directors who have concerns that cannot be addressed through the Chairman; (viii)having the authority to call meetings of the independent Directors; and (ix)performing other functions as may reasonably be requested by the Board or the Chairman. Our independent Directors have appointed Mr.Ingram as the Lead Director. Meetings of Independent Directors The independent Directors currently meet in executive sessions at all regularly scheduled Board meetings. From January1, 2012 to March17, 2013, independent Directors held an executive session at each of the seven regularly scheduled Board meetings. 17 Meetings of the Board Pursuant to the Board Charter, the Board meets regularly, at least four times per year. Additional meetings can be called when necessary. The Board meets annually to review our strategic plan. From January1, 2012 to March 17, 2013, the Board had nine regularly scheduled meetings (six in 2012 and three in 2013) and eight ad hoc meetings to review specific matters (eight in 2012). All agendas of the meetings are set by the Chairman of the Board in consultation with the Board committee Chairpersons and the Lead Director, as necessary. In accordance with the by-laws of the Company, in order to transact business at any Board meeting, at least two-thirds of the Directors must be present. All meetings of the Board between January 1, 2012 and March 17, 2013 had two-thirds or more of Directors participating. Three Directors attended the Company’s 2012 annual meeting of shareholders.Some Directors who did not attend the meeting were prevented from doing so by inclement weather. The Nominating and Corporate Governance Committee Charter provides that absent compelling circumstances, any Director who does not attend (in person or via teleconference), since the Director was last elected or appointed, at least 75% of Directors’ meetings and 75% of the meetings of any committee on which such Directors serves, will not be recommended for nomination the following year. Each of the nominees for election to the Board attended at least 75% of the Board meetings and 75% of the applicable committee meetings since he or she was last elected or appointed. In 2012, the Board had six committees: Audit and Risk Committee, Talent and Compensation Committee, Nominating and Corporate Governance Committee, Operations Committee, Finance and Transactions Committee and Special Independent Committee. The Operations Committee was dissolved on May 30, 2012 and the functions of such committee have been assumed by the Board.The attendance records at Board and meetings of the committees for each Director from January 1, 2012 to March 17, 2013 are set forth below: Board 17Meetings Audit and Risk Committee 21Meetings Talent and Compensation Committee 15 Meetings Nominating and Corporate Governance Committee 9Meetings Operations Committee 2Meetings Special Independent Committee 6Meetings Finance and Transactions Committee 22Meetings Overall Director # % # % # % # % # % # % # % # % Ronald H. Farmer 17 % — — 15 % 4/4 % 2 % — 38 % Robert A. Ingram 15 88
